Citation Nr: 0522436	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  98-08 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel

INTRODUCTION

The veteran had active military service from September 1968 
to April 1969. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim seeking 
entitlement to service connection for a nervous condition.  

The veteran's claim was remanded by the Board in June 1999 
and August 2003.

In November 1998, the veteran testified by videoconference at 
a personal hearing before the undersigned Acting Veterans Law 
Judge.  

The veteran's claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

In the Board's August 2003 remand, it was specifically 
directed that the Holzer Medical Center, in Gallipolis, Ohio, 
be contacted and requested to provide copies of any and all 
records of treatment of the veteran in 1969, to specifically 
include any records dated in August 1969.  This request was 
made because the veteran had stated that in August 1969 
(several months after her separation from active service), 
she was seen at the Holzer Medical Center, where she told 
hospital personnel about the claimed incidents in service 
when she was allegedly touched by another female soldier and 
was given Valium at that time.  However, even though the 
Board had requested that the 1969 records be obtained, there 
is no evidence on file that an attempt was made to obtain the 
records.  There is, however, a March 2004 VA Form 119, Report 
of Contact, in which it was noted that the veteran said that 
she would contact Holzer Medical Center and obtain the 
records from 1969.

In the August 2003 remand, the Board specifically noted that, 
in September 1997, the veteran had already authorized release 
to VA of her treatment records from Holzer Medical Center.  
It was further noted that medical records from Holzer Medical 
Center dated in May 1969 and June 1970 were already on file, 
but that the RO had not specifically requested that medical 
facility to provide records of any treatment of the veteran 
in August 1969.  It is noted that a Veterans Claims 
Assistance Act of 2000 (VCAA) letter was sent to the veteran 
in March 2004, requesting that the veteran complete an 
authorization form for the records from the Holzer Medical 
Center.  Although the veteran did not respond to said VCAA 
letter, as noted above, the veteran had already completed the 
requisite authorization to obtain the records in September 
1997.  

The United States Court of Appeals for Veterans Claims 
(Court) has underscored the role of agencies of original 
jurisdiction in carrying out the instructions in Board 
Remands.  As noted by the Court, the duties of the agencies 
of original jurisdiction in this regard are mandatory, and, 
furthermore, the Board of Veterans' Appeals is obligated to 
insure compliance with the instructions in Remands.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Because there is no 
evidence on file that an attempt was made by VA to obtain the 
August 1969 records from Holzer Medical Center, the Board 
finds that the RO did not comply with the terms of the 
Board's August 2003 remand.  This is true despite the Report 
of Contact in March 2004 that the veteran would obtain the 
1969 records from Holzer Medical Center.  Because the RO has 
not fulfilled its obligations, it would potentially be 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).   

Accordingly, the case is remanded for the following actions:

1.  Request that the Holzer Medical 
Center, in Gallipolis, Ohio, provide 
copies of any and all records of 
treatment of the veteran in 1969, to 
specifically include any records dated in 
August 1969.  If no additional records 
are available, or if they have been 
destroyed, specific confirmation of that 
fact should be requested.  In the event 
that Holzer Medical Center does not 
respond to VA's request for records, 
notify the veteran that she should 
attempt to obtain and submit any such 
records. 

2.  Upon completion of the above, 
readjudicate the veteran's claim of 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
PTSD.  If the benefit sought on appeal 
remains denied, the veteran and her 
representative should be furnished with a 
Supplemental Statement of the Case 
discussing the pertinent evidence and 
laws and regulations and allowed an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THIS CASE IS APPROXIMATELY 
EIGHT YEARS OLD.  HENCE, THIS CLAIM MUST BE AFFORDED 
EXPEDITIOUS TREATMENT BY THE RO.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	James Loeb
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




